DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 8/1/22.
Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.
1] applicant argues:
1. Rejection of Claims 1-5 and 6-11 as being obvious over Chamas in view of Krivenok
Applicant, without amendment, traverses the rejection of claims 1-5 and 6-11, including
independent claims I and 7, as being obvious over the teachings of Chamas in view of Krivenok. The Office action does not establish a prima facie case of obviousness with regard to any one of the currently pending claims since the combined teachings of the cited Chamas and Krivenok references do not describe each recited element of any currently pending independent claim. Notably, the combined teachings of Chamas and Krivenok do not describe network performance validation testing.

Moreover, the Office action does not establish a proper reason for one skilled in the art to
modify Chamas's teachings, in view of Krivenok, in a way that would result in Applicant's claimed invention. Notably, none of the references demonstrates any awareness of a particularized problem that would provide a reason to modify Chamas and Krivenok in a way that resulted in Applicant's claimed invention.
	
	The examiner respectfully disagrees.
Specifically, Chamas and Krivenok disclose a method carried out by a network automation system platform, for automated multi-node performance validation testing on a communications network (Chamas: fig 1-18, [0001-55; 69-70; 83; 137]: next generation (NG) services ... may be multi-vendor, multi-domain, mult-protocol systems (mult-node) running across heterogeneous network environments and these systems require fast and quick turn-around in validation and regression testing of existing service and associated service level agreements (SLA) (multi-node performance validation testing) [0002]  ... regression testing and validation of system performance (multi-node performance validation testing) may be provided to maintain consistency of system operations integrating the NG services and new features [0003] ... automation testing systems of fig 1-7 capable of determining changes in new releases and/or updated system equipment … can be built in stages and repeated depending on complexity [0069-70] … fig 8A-B & fig 9-12 of automated testing process of steps and regression verification of systems (see with [0002-3] – automated multi-node performance validation testing) [0083;137]).
Furthermore, in response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chamas and Krivenok are analogous art because they are from the same field of endeavor with respect to validation services.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Krivenok into the method by Chamas.  The suggestion/motivation would have been to provide a model of template files that can be installed dynamically so there is no need to upgrade to support new vendor models (Krivenok: [148]) and provide for data gathered from heterogeneous networks based on multi-vendor templates decoupled from a core software stack (Krivenok: [0008]) and to provide regression testing and validation of system performance (multi-node performance validation testing) to maintain consistency of system operations integrating the NG services and new features (Chamas: [0003]) since for next generation (NG) systems that may be multi-vendor, multi-domain, multi-protocol systems (mult-node) running across heterogeneous network environments and these systems require fast and quick turn-around in validation and regression testing of existing service and associated service level agreements (SLA) (multi-node performance validation testing) (Chamas: [0002]) and to provide testing conducted to ensure the new or updated system is free of bugs and errors and compatible with existing infrastructures … specifically, the vendor-provided system is tested against requirements specified by the service provider system (i.e. service level agreements or SLAs – or network performance testing) (Chamas: [0052]).
Therefore, the prior art rejection is maintained.

2] applicant argues:
a. Applicant's Claimed Invention
Applicant's claimed invention is directed to a method and system for performing (for a
multi-node physical communication network arrangement) multi-node performance validation testing. Communication network multi-node performance validation involves ensuring that the tested nodes are providing a particular level of service for users (e.g., supporting a specified quality of service - QoS - level). Such testing contrasts with the teachings of Chamas (bug detection - see paragraph [0052]) and Krivenok (network configuration verification – see Background, para. [0002]).

In particular claim 1, provided in clean form below, recites:

<omitted citation of claim 1>

Thus, Applicant's claimed invention provides a method for carrying out automated multi-node performance validation testing on a communications network. The validation of performance - as opposed to debugging (per Chamas) - necessitates issuance of requests from the application layer to the core layer (and subsequent issuance by the core layer corresponding commands to external services) in order to initiate, in a manner that minimizes network downtime, automated configuration and subsequent simulation of requests to the nodes under testing to replicate actual user request traffic.

Paragraphs [0013-0017], reproduced herein below, describe/define the type of testing to
which Applicant's claimed invention is directed.

<omitted citation of specification [0013-17]
	

The examiner respectfully disagrees.
Specifically, see response to argument 1] above.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “validation of performance”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “validation of performance.” It seems clear Chamas and Krivenok disclose automated multi-node performance validation testing per response to argument 1] above.
Therefore, the prior art rejection is maintained.

3] applicant argues:
...
b. The Combined teachings of the cited references do not render the claimed invention Applicant, without amendment, traverses the rejection of each of the independent claims
1 and 7 that recite substantially the same combination of distinguishing elements. Applicant's claimed invention, as noted above, is directed to a particular arrangement that facilitates performing automated multi-node performance validation on a mobile wireless network with minimal interruption to operation of the tested network.
	Chamas, upon which the Office action primarily relies, describes a testing arrangement to ensure proper programming/operation of network components (i.e. debugging). Chamas' disclosure is not directed to implementing multi-node performance validation of network components (e.g. verifying QoS level support). Rather, as demonstrated by the excerpt taken from Chamas (reproduced below), Chamas' disclosure is directed to the entirely different aim/goal of ensuring that tested components are operating properly (e.g., debug testing of network software).	
	<omitted citation [0052]>
For at least this reason, Chamas neither describes Applicant's claimed arrangement that is implemented by an automated process carried out by an application layer and a core layer (in accordance with requests issued from the application layer) that ensures minimal disruption to deployed network components (i.e., minimize out-of-service status during performance validation) - as opposed to Chamas' debug testing.

The Office action relies upon Krivenok to fill admitted gaps in Chamas regarding
Applicant's claimed arrangement including, among other things, a core layer receiving requests from an application layer and thereafter executing the requests (by issuing technology specific commands to external services during performance validation of multiple nodes). However, Krivenok is directed to verifying a network configuration. See Background, paragraph [0002] reproduced below.
<omitted citation [0002]>
The Office action refers to a multitude of paragraphs in Krivenok regarding execution of
commands by core network components. See Office action, at pages 5-6. However, Krivenok does not provide any reason to modify Chamas' disclosed testing methodology since Krivenok does not offer any indication that the functionality carried out by Chamas would be improved by an application layer issuing requests to a core layer (in accordance with Applicant's claimed invention) to carry out network node performance validation.

As explained previously above, Applicant's claimed invention is directed to an arrangement for performing automated execution of performance validation of multiple network nodes in a currently operating network. As a result, the manner in which the performance validation procedure is set up, executed, and network services are subsequently restored is important in order to minimize out-of-service time during performance validation. However, Chamas is not even directed to multi-node performance validation. As such, notwithstanding the alleged teachings of Krivenok, there is no demonstrated need to modify Chamas' manner of performing testing on network nodes since there is no need to minimize out-of-service time during testing given that a node that is being debugged is likely already not in service.
As explained above, Chamas describes debug testing that does not need to be performed
by taking a node under test out of service. The node is likely not in service. Chamas does not demonstrate any need to minimize out-of-service time for a node under test. 

Therefore, even if Krivenok did indeed describe Applicant's claimed performance validation (through issuance of requests, by the application layer, to the core layer), there is simply no reason/basis for one skilled in the art to change Chamas' described methodology in accordance with the further teachings of Krivenok in a way that resulted in Applicant's claimed invention.

The examiner respectfully disagrees.
Specifically, see response to arguments 1]-2] above.
Furthermore, the examiner disagrees with applicant’s interpretation of Chamas [0052] “free of bugs and errors” as “debugging” and, instead, the examiner interprets [0052] disclosure of ‘testing must be conducted to ensure the new or updated system is free of bugs and errors and compatible with existing infrastructures … specifically, the vendor-provided system is tested against requirements specified by the service provider system (i.e. service level agreements or SLAs – or network performance testing).’
Therefore, the prior art rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0253728 A1 to Chamas et al. (“Chamas”) in view of U.S. Patent Publication No. 2018/0004624 A1 to Krivenok et al. (“Krivenok”).  
As to claim 1, Chamas discloses a method, carried out by a network automation system platform, for automated multi-node performance validation testing on a communications network (Chamas: fig 1-18, [0001-55; 69-70; 83; 137]: next generation (NG) services ... may be multi-vendor, multi-domain, mult-protocol systems (mult-node) running across heterogeneous network environments and these systems require fast and quick turn-around in validation and regression testing of existing service and associated service level agreements (SLA) (multi-node performance validation testing) [0002]  ... regression testing and validation of system performance (multi-node performance validation testing) may be provided to maintain consistency of system operations integrating the NG services and new features [0003] ... automation testing systems of fig 1-7 capable of determining changes in new releases and/or updated system equipment … can be built in stages and repeated depending on complexity [0069-70] … fig 8A-B & fig 9-12 of automated testing process of steps and regression verification of systems (see with [0002-3] – automated multi-node performance validation testing) [0083;137]), the method comprising:
acquiring a test configuration for executing a multi-node performance validation test (Chamas: fig 1-8, [0001-136]: fig 1-7 & 8A-B … automation system configuration phase may include step 618 independent or in parallel with validation phase (acquiring a test configuration …) … new NMS (network management system) or EMS (element management system) system provided by vendor(s) including components of clients, servers, network elements and individual networks (multi-node) … are input to automation and validation phase to ensure components function as required (… for executing a multi-node performance validation test) [0110-112] … NMS and EMS include plural vendor-provided sub-system of network elements and data (multi-node) [0051] … automation server 110 and testing clients 108 allow creating testing scenarios, testing cases, testing suites and other testing parameters automatically testing equipment and sub-systems by third-party vendors (see with [002-3, 51-52;110-112] - acquiring a test configuration for executing a multi-node performance validation test) [0053] … ), wherein the test configuration identifies:
a multi-node network performance test, carried out by an application layer, that specifies a technology-independent test script that is generic to particular technologies for providing performance validation-related services (Chamas: fig 1-8, [0004-136]: fig 1-7 & 8A-B … automation server 110 and testing clients 108 allow creating testing scenarios, testing cases, testing suites and other testing parameters automatically testing equipment and sub-systems by third-party vendors (a multi-node network performance test …) … including a GUI automation server 214 providing by GUI automation testing program (… carried out by an application layer …)  [0053] … multi-vendor testing process 740 includes selecting network elements, identifying network topology, configuring network elements … applying automation scripting and sequencing, reviewing and validating … enhancing, scrubbing , if needed, re-running and re-validating (see with [002-3, 51-53;110-112] - a multi-node network performance test, carried out by an application layer, that specifies a test script … for providing performance validation-related services) [0143] … within TMN (telecommunication management network) it is possible to distribute functions or applications over multiple disciplines of a service provider and use different operating systems, different databases, different programming languages and different protocols (technology-independent test script that is generic) allowing each layer to interface with adjacent layers through appropriate interfaces to provide communications between applications (carried out by an application layer), allowing more standard technologies to be used (technology-independent test script that is generic) and, as a result, allows for use of multiple protocols and multiple vendor-provided systems within heterogeneous network (see with [002-3, 51-53;110-112; 143] - that specifies a technology-independent test script that is generic to particular technologies for providing performance validation-related services) [0044]), and
a node group upon which the multi-node network performance test is to be performed (Chamas: fig 1-8, [0004-136] & fig 11, 13-14, 16-18, [0137-167]: fig 11 … multi-vendor testing process 740 includes selecting network elements (a node group) … populating configuring network elements, selecting network protocols for network elements … grouping test cases and use cases into modules and/or suites and applying automation scripting and sequencing … storing test cases and use cases with testing results … if needed, re-running and re-validating [0143] …).
Chamas did not explicitly disclose executing the multi-node network performance validation test by the application layer issuing requests to a core layer comprising a set of technology-specific services that issue, in accordance with the application layer requests, technology-specific commands to external services during performance validation of nodes within the node group (emphasis added).   
Specifically, Chamas discloses when a vendor provides a new NMS or EMS sub-system or updates an existing sub-system, testing must be conducted to ensure the new or updated system is free of bugs and errors and compatible with existing system infrastructures (i.e. core networks) in system 101 … vendor-provided system(s) is/are tested against the requirements specified by the service provider (i.e. core networks) of system 101 … such testing of the NMS and EMS equipment and devices involves a great deal of challenges … manual testing requires trained personnel with substantial technical expertise and knowledge on specific technologies they support (Chamas: [0052]).
Nonetheless, Chamas did not explicitly disclose executing the multi-node network performance validation test by the application layer issuing requests to a core layer comprising a set of technology-specific services that issue, in accordance with the application layer requests, technology-specific commands to external services during performance validation of nodes within the node group (emphasis added).  
Krivenok discloses executing the multi-node network performance validation test by the application layer issuing requests to a core layer comprising a set of technology-specific services that issue, in accordance with the application layer requests, technology-specific commands to external services during performance validation of nodes within the node group (emphasis added) (Krivenok: fig 6-15, [0015-24; 77-176]: fig 6, 10-12 … single unified architecture may include multi-source and multi-protocol support in a core network validation business logic and validation services (executing the multi-node network performance validation test by the application layer issuing requests to a core layer … performance validation of nodes within the node group) … validation process may include network switch polling (TOR) service responsible for reading configuration, metrics and state (…comprising a set of technology-specific services that issue, in accordance with the application layer requests …) … TOR service designed to work with wide range of models from different vendors, capabilities, data format, and supported protocols vary from vendor to vendor so TOR service extensible architecture abstracts all vendor-specific details in a template file … template files define how to gather necessary data via vendor specific commands and APIs  (… technology-specific commands to external services during performance validation of nodes within the node group) [0148]); and
receiving, by the core layer, a set of responses from the external services corresponding to execution of the set of technology-specific commands by the external services during performance validation testing of the node group (emphasis added) (Krivenok: fig 6-15, [0015-24; 77-176]: fig 6, 10-12 and see fig 10 core validation logic receiving data gathered from all controllers, receiving issues detected at pre-validation phase and receiving results of offloaded validation checks (see with [0148] - receiving, by the core layer, a set of responses from the external services corresponding to execution of the set of technology-specific commands by the external services during performance validation testing of the node group) and more details [0105-120] … data processed by the core validation logic is in standardized format and is received by from all appliances in cluster … validation process may recommend to a user to enable missing features to take full advantage of network validation functionality [0121]).
Chamas and Krivenok are analogous art because they are from the same field of endeavor with respect to validation services.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Krivenok into the method by Chamas.  The suggestion/motivation would have been to provide a model of template files that can be installed dynamically so there is no need to upgrade to support new vendor models (Krivenok: [148]) and provide for data gathered from heterogeneous networks based on multi-vendor templates decoupled from a core software stack (Krivenok: [0008]) and to provide regression testing and validation of system performance (multi-node performance validation testing) to maintain consistency of system operations integrating the NG services and new features (Chamas: [0003]) since for next generation (NG) systems that may be multi-vendor, multi-domain, multi-protocol systems (mult-node) running across heterogeneous network environments and these systems require fast and quick turn-around in validation and regression testing of existing service and associated service level agreements (SLA) (multi-node performance validation testing) (Chamas: [0002]) and to provide testing conducted to ensure the new or updated system is free of bugs and errors and compatible with existing infrastructures … specifically, the vendor-provided system is tested against requirements specified by the service provider system (i.e. service level agreements or SLAs – or network performance testing) (Chamas: [0052]).
As to claim 2, Chamas and Krivenok disclose issuing, by the core layer in accordance with commands received from the application layer after the receiving, a set of technology-specific network production state restoration commands (Krivenok: fig 6-15, [0015-24; 77-176]: validation component ties together data obtained from different backend validation services and in order to validate health … component not only detects issues but also suggests possible resolutions (issuing, by the core layer in accordance with commands received from the application layer after the receiving …), for example, if cabling issue detected, validation service may suggest how to remediate it by reconnecting cables, another example is when one of required VLANs not enabled on particular FE port, validation service may suggest to enable VLAN and specify exact place to be enabled … output of this may be a raw list of all found issues and suggested resolutions with associated scope e.g. entire cluster, particular appliance or particular node within the appliance (a set of technology-specific network production state restoration commands)  [0122-124] … ONV (ongoing network validation) performed fully automatically  in background and reporting integrated into health and alert subsystems and for each found error is associated with corresponding component and impacted health state and when issue is resolved, health state of object is reset back to normal state (a set of technology-specific network production state restoration commands) [0131; 83]).
For motivation, see rejection of claim 1.
As to claim 3, Chamas and Krivenok disclose issuing, by an application layer application, requests to a common services layer service callable by a multitude of application layer applications (Chamas: fig 1-8, [0004-136] & fig 11, 13-14, 16-18, [0137-167]: the EMS (element management system)  communicates with network elements using protocols native to the network elements … EMS may communicate with other upper-level management systems through interface 103 using cost-effective protocols … EMS may communicate with network elements through interface 105 using various protocols such as CMIP (common management information protocol), TL1 (transaction language 1 protocol), SNMP or other propriety protocols [0049]).
For motivation, see rejection of claim 1.
As to claim 4, Chamas and Krivenok disclose wherein the technology-specific commands comprise calls invoking performance validation testing performed by an external testing service (Chamas: fig 1-8, [0004-136] & fig 11, 13-14, 16-18, [0137-167]: GUI automation server 214 may be provided by third-party (external) automation program as well known in the art, such as Eggplant by Testplant Ltd, Quicktest by HP, Phantom Automation by MS [0059]).
For motivation, see rejection of claim 1.
As to claim 5, Chamas and Krivenok disclose Wherein the network automation system platform implements a representational state transfer (REST) interface architecture for interfacing the application layer to the external services via the core layer (Krivenok: fig 1-5, [0061-76] & fig 6-15, [0015-24; 77-176]: … new architecture and complete solution of network validation for clustered or federated systems … supports heterogeneous cluster awareness … supports multiple sources of information, multiple protocols e.g. CDPL/LLDP, SSH/SNMP, REST etc [0071] … polling services … detailed information  obtained via protocols such as SSH, SNMP, REST or NetConf [0109-110] .. single unified architecture may include multi-source and multi-protocol support in a core network validation business logic and validation services … validation process may include network switch polling (TOR) service responsible for reading configuration, metrics and state via protocols such as SHH, SNMP, REST etc [0148]).
For motivation, see rejection of claim 1.
As to claim 7-11, see similar rejection to claims 1-5, respectively, where the system is taught by the method.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0253728 A1 to Chamas et al. (“Chamas”) in view of U.S. Patent Publication No. 2018/0004624 A1 to Krivenok et al. (“Krivenok”) and further in view of U.S. Patent Publication No. 2014/0016479 A1 to Coomber et al. (“Coomber”).
As to claim 6, Chamas and Krivenok disclose wherein the application layer comprises application for carrying out performance validation on a backhaul network node (Krivenok: fig 1-5, [0061-76] & fig 6-15, [0015-24; 77-176]: new architecture and complete solution of network validation for clustered or federated systems … supports heterogeneous cluster awareness … supports multiple sources of information, multiple protocols e.g. CDPL/LLDP, SSH/SNMP, REST etc (the application layer comprises application for carrying out performance validation …) [0071] … targets may provide various levels of performance and/or high availability [0047; 62] … biggest problems is various configuration errors such as … incorrect port speed configured on switch ports (see with [0071] - carrying out performance validation on a backhaul network node)).
For motivation, see rejection of claim 1.
Chamas did not explicitly disclose wherein the application layer comprises a Y.1564 application for carrying out performance validation on a backhaul network node (emphasis added)
Coomber discloses wherein the application layer comprises a Y.1564 application for carrying out performance validation on a backhaul network node (emphasis added) (Coomber: fig 2, 4-6, 11, 15, [0049-102]: … three different network tests of many enabled  … a first test logic module (TLM) injects streams of OSI layer 2 (Ethernet) test frames … non-intrusive to existing customer traffic to collect statistics on received test frames … test to validate EVCs (Ethernet virtual connections) service parameters are met prior to being provisioned later [0050]  …  test capabilities of transceivers provided by test modules and internal filter logic that may extend beyond basic layer 2 EVC tests … including generating test streams with bandwidth profiles emulating customer IP services as required by RFC 2544 and emerging Y.1564 standards [0053] … fig 4-6 reference executing specific network tests defined by ITU-T standard Y.1564 which defines out-of-service test methodology to assess proper configuration and performance of Ethernet service prior to customer notification and delivery [0087]).
Chamas, Krivenok and Coomber are analogous art because they are from the same field of endeavor with respect to validation services.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute the use of Y.1564 by Coomber into the method by Chamas and Krivenok.  The suggestion/motivation would have been to provide Y.1564 test methodology to server as SLA validation tool (Coomber: [0087]).
As to claim 12, see similar rejection to claim 6 where the system is taught by the method.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455